Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claims 10 and 20 are objected to because of the following informalities:  “VDCM” and “VDCP” should be labeled with its descriptive legends {e.g., a First Field Effect Transistor (FET)}.  Appropriate correction is required.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1-20 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20  of copending Application No. 16/883,504 (reference application US 2020/0295858 A1). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19 of U.S. Patent No. 9,413,476. Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims 1-20 merely broaden the scope of the patented claims 1-18 as following:
-The application claims 1, 3-10 & 11, 13-20 merely broaden the scope of the patented claims 1-4 by rephrasing the word “system” of the patented claim 1 to ---switch element--- of the application claims 1 & 11, respectively.
-The application claims 1-20 merely broaden the scope of the patented claims 5-9 by rephrasing the word “system” of the patented claim 5 to ---switch element--- of the application claims 1 & 11, respectively.

-The application claims 1-6, 8-9, 11-16 & 18-19 merely broaden the scope of the patented claims 13-15 by rephrasing the word “system” of the patented claim 13-15 (noted that typo error in patent wherein patented claims 14-15 apparently were supposedly depending on claim 13 instead of claim 1, emphasis added) to ---switch element--- of the application claims 1 & 11, respectively.
-The application claims 1, 3-6, 8-9, 11, 13-16 & 18-19 merely broaden the scope of the patented claims 16-17 by rephrasing the word “system” of the patented claim 16 to ---switch element--- of the application claims 1 & 11, respectively
-The application claims 1, 3-6, 8-9, 11, 11, 13-16 & 18-19 merely broaden the scope of the patented claims 18-19 by rephrasing the word “system” of the patented claim 18 to ---switch element--- of the application claims 1 & 11, respectively.
It would have been obvious to one skilled in the art at the time invention was made to eliminate or/and rephrase limitations/elements to broaden the claimed language as long as the limitations or/and elements under different names would perform the same function.  It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before {In re Karlson, 136 USPQ 184 (CCPA)} and Omission of a reference’s element whose function is not needed would be obvious to one skilled in the art {Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969)}.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-3 & 11-13 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Freeston (US 2002/0063475 A1).
	
Regarding Claim 1. 
A switch element {Freeston (US 2002/0063475 A1): switch network 10-Fig.2}, comprising: 
an input port {Freeston: input ports 1-N}; 
an output port {Freeston: output}; 
an internal termination having an impedance of Z {Freeston: ¶0015 wherein IC uses different combinations of internal impedance blocks were used to maintain constant match and gain}; 

a second switch component having second variable impedance Z.sub.2 coupled between the input port and the output port  {Freeston: ¶0013 wherein Switch.sub.1 through S.sub.N, is directly controlled by embedded control logic 12 located on the same IC as the other component of the network 10}; 
wherein a means for controlling impedance controls the impedance of both the first switch component and the second switch component to maintain a substantially constant input impedance {Freeston: ¶0013 wherein Switch.sub.1 through S.sub.N, is directly controlled by embedded control logic 12 located on the same IC as the other component of the network 10, see also ¶0015 & ¶0017 wherein the device can maintain a constant input and output impedance and overall port to port gain}. 

Regarding Claim 2. The switch element of claim 1, wherein the switch element is a single pole double throw (SPDT) switch element {Freeston: ¶0005 wherein Scalable NxM switching matrix architecture is characterized by readily calculable number of crossover locations and comprises one or more single poles, N throw (SPNT) switches}. 

Regarding Claim 3. The switch element of claim 1, wherein the input impedance is substantially constant when the switch element is any state, including ON, OFF, and in transition {Freeston: ¶0015 wherein the switched impedance circuitry to maintain 

Regarding Claim 11. 
A system {Freeston (US 2002/0063475 A1): switch network 10-Fig.2}, comprising: 
a switch element, comprising: 
an input port {Freeston: input ports 1-N}; 
an output port {Freeston: output}; 
an internal termination having an impedance of Z {Freeston: ¶0015 wherein IC uses different combinations of internal impedance blocks were used to maintain constant match and gain}; 
a first switch component having first variable impedance Z.sub.1 coupled between the input port and the internal termination {Freeston: ¶0013 wherein Switch.sub.1 through S.sub.N, is directly controlled by embedded control logic 12 located on the same IC as the other component of the network 10}; and 
a second switch component having second variable impedance Z.sub.2 coupled between the input port and the output port  {Freeston: ¶0013 wherein Switch.sub.1 through S.sub.N, is directly controlled by embedded control logic 12 located on the same IC as the other component of the network 10}; and
 a means for controlling the impedance of both the first switch component and the second switch component to maintain a substantially constant input impedance 

Regarding Claim 12. The system of claim 11, wherein the switch element is a single pole double throw (SPDT) switch element {Freeston: ¶0005 wherein Scalable NxM switching matrix architecture is characterized by readily calculable number of crossover locations and comprises one or more single poles, N throw (SPNT) switches}. 

Regarding Claim 13. The system of claim 11, wherein the input impedance is substantially constant when the switch element is any state, including ON, OFF, and in transition {Freeston: ¶0015 wherein the switched impedance circuitry to maintain constant, wide band port impedance and insertion gain, see also ¶0017 wherein the device can maintain a constant input and output impedance and overall port to port gain}. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONGCHAU BA NGUYEN whose telephone number is (571) 272-3148.  The examiner can normally be reached on 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PHUONGCHAU BA NGUYEN
Primary Examiner
Art Unit 2464



/PHUONGCHAU BA NGUYEN/Primary Examiner, Art Unit 2464